Citation Nr: 1105365	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to September 
1963 and from July 1964 to April 1968.  He died in August 2006; 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination of a Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Huntington, West 
Virginia.  The appellant testified before the undersigned 
Veterans Law Judge at a travel Board hearing at the RO in August 
2009; a transcript of the hearing is associated with the claims 
folder.

The Board notes that while the AOJ addressed the appellant's 
January 2008 statement as an application to reopen previously 
denied claims, following the issuance of the February 2007 rating 
decision, the appellant submitted a statement in June 2007 that, 
when liberally construed, constitutes a notice of disagreement 
with the denial of the claims in that rating decision, and which 
are the subject of this appeal.  The Board notes that thereafter, 
a statement of the case was issued followed by a substantive 
appeal.  Thus, the claims are properly before the Board, and 
there has been no prejudice to the appellant.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  As noted above, the Veteran died in August 
2006, and according to his death certificate, died of a ruptured 
aortic aneurysm and hypovolemic shock.  At the time of the 
Veteran's death, service connection was in effect for 
posttraumatic stress disorder (PTSD), evaluated as 70 percent 
disabling, and a total disability rating based on individual 
unemployability (TDIU) had been assigned.  The appellant asserts 
that the Veteran's death was caused by, or related to, his 
service-connected disability.  

The cause of a Veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2010).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  This issue will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of a Veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).

In addition the appellant entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  The Board notes that VA has an obligation to 
explore all legal theories, including those unknown to the 
appellant, by which he or she might be awarded benefits.  See 
Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  The 
Board further notes that certain additional notice requirements 
attach in the context of a claim for DIC benefits based on 
service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In a cause of death claim, 
VCAA notice must notify the appellant of (1) all service-
connected conditions at time of death, (2) the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with VCAA notice, 
noting (1) a statement of the conditions for 
which the Veteran was service-connected at 
the time of his death, (2) an explanation of 
the evidence and information required to 
substantiate the DIC claim based on both 
service-connected disorders and conditions 
not yet service-connected.

2.  Arrange for a VA physician to review the 
claims file and to provide an opinion in 
terms of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood) that the Veteran's death 
due to a ruptured aortic aneurysm and 
hypovolemic shock was caused or hastened by 
his service-connected disability.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


